DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims amended 2021-03-12 have been altered by the applicant to replace each instance of the word “recess” with the word “chamber”, however there is no such “chamber” described in the specification. As described in MPEP 2173.03: the specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.


	`
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AZUMA et al. (US 2008/0049476).
Regarding claim 1 AZUMA discloses:
A housing for an electrical apparatus, said housing comprising:
a first chamber (e.g. internal section of 10 FIG.23) designed to house first electrical components (e.g. 25, 28, 40, 504 FIG.23), a second chamber (e.g. internal section of 13 FIG.23) designed to house second electrical components (e.g. 70, 71 FIG.23), an interface (e.g. 11, 12, 300 FIG.23) separating the first chamber and the second chamber (shown FIG.23), a cooling circuit (e.g. 216 among 506, 507 FIG.23, paragraph [0097]) configured to circulate a fluid (e.g. flow described paragraph [0097]) used to cool said electrical apparatus, the cooling circuit being formed in the interface (shown e.g. FIG.23), wherein;
the interface comprises a non-through hole (e.g. closed hole for 40, 304 FIG.23) that extends from the first chamber to the second chamber (shown Fig.23), and is configured to form a cavity used to house a first electrical component (e.g. 40 extending from 10 to 13 FIG.23);
the interface comprises a first surface on the side of the first chamber (e.g. top of 11 against 10 shown FIG.23) and a second surface (e.g. bottom of 12 against 13 FIG.23) opposite the first surface on the side of the second chamber, and the non-through hole extending from a first opening (e.g. opening inside 10 for 40 shown Fig.23) in the first surface; and
the non-through hole is also formed by a protrusion that extends from the second surface toward the second chamber (e.g. 300 extending from the bottom of 12 down into 13 shown FIG.23).

Regarding claim 4 AZUMA discloses:
the interface comprises in its thickness a first part that forms the cooling circuit (e.g. 11 with water therein described paragraph [0097]) and a second part (e.g. 300 Fig.23) that comprises said cavity (see e.g. FIG.23), said parts being on the respective sides of the interface (e.g. top and bottom as shown FIG.23).

Regarding claim 5 AZUMA discloses:
a first housing (e.g. 10 FIG.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber;
in which the interface between the two recesses is formed by a first wall of the first housing and a second wall of the second housing, resting against one another (e.g. shown FIG.23).

Regarding claim 6 AZUMA discloses:
a first housing (e.g. 10 FIG.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber; 
in which said first opening is in the first wall (shown FIG.23), the second wall comprising a second opening (e.g. opening in 13 shown FIG.23) configured to correspond to the first opening (as shown FIG.23).

Regarding claim 7 AZUMA discloses:
the protrusion extends from the sides of the first opening and passes through the second opening (e.g. 40, 300 descends down from 10 into 13 as shown FIG.23).

Regarding claim 8 AZUMA discloses:
a first housing (e.g. 10 Fig.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber; 
in which said first opening is in the first wall (shown FIG.23), the second wall comprising a second opening (e.g. opening in 13 shown FIG.23) configured to correspond to the first opening (as shown FIG.23), and in which the protrusion extends from the sides of the second opening (e.g. 40, 300 descends down from 10 into 13 as shown FIG.23).

Regarding claim 9 AZUMA discloses:
at least two first components (e.g. at least two shown FIG.23) housed in the first chamber, one being housed in said cavity (shown FIG.23), and the other being mounted on said interface (both meet this limitation shown FIG.4), 
at least a second component (e.g. right 3 FIG.4) housed in the second chamber, specifically mounted on said interface (e.g. 504 against 11 shown FIG.23).

Regarding claim 10 AZUMA discloses:
the first components have electrodes (e.g. 40 FIG.23) having parts that are largely at the same level as the interface (e.g. 40 goes through 11, 12, FIG.23), the two first components being connected by a largely flat electrical connector (e.g. “flat-plate-like positive and negative terminal conductors” paragraph [0202]).

Regarding claim 11 AZUMA discloses:
the first component mounted on the interface comprises the switches of a voltage converter (IGBT paragraph [0141]); and 
the first component housed in said cavity comprises a capacitor (502 comprising capacitors described paragraph [0101]) located in the path of the electric connection between a source of direct current and the voltage converter (e.g. DC to AC described paragraph [0080]).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that AZUMA was previously cited, and while AZUMA may not disclose “recess” as they were claimed, AZUMA clearly discloses “chambers”, as the claims have been amended to recite.
For the reasons above AZUMA discloses the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ADRIAN S WILSON/Primary Examiner, Art Unit 2841